Title: Hugh Mercer to James Madison, 2 November 1833
From: Mercer, Hugh
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksbg,
                                
                                Novr 2d 1833—
                            
                        
                        Altho’ you have heard from mr allen on the Subject, yet I cannot forego the Pleasure I feel in saying also to
                            you, that our board will have especial satisfaction in making you the loan you spoke of to mr allen, under contingencies
                            which might happen & which you were desirous to provide for—
                        No State of our bank can ever exist, I am satisfied, when the board would not have particular gratification
                            in granting to you, Sir, any & every accommodation you may ever find it necessary to ask of it—With my most
                            respectful Compliments to mrs Madison, I remain Dear Sir, with high consideration, Yr friend & St,
                        
                            
                                Hugh Mercer
                            
                        
                    